Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features the handpiece guide(s) and the template guide rail(s) cooperating to restrain the lateral position and the axial orientation of the surgical instrument relative to the surgical template during the surgical intervention and permitting relative sliding movement therebetween along the surgical axis towards the surgical site during the surgical intervention; and wherein the template stop and the handpiece stop are adapted to cooperate to limit the depth to which the surgical instrument can advance along the surgical axis during the surgical intervention, the handpiece stop moving with the handpiece guide(s) towards the surgical site along an axis parallel to the surgical axis during said relative sliding movement to advance the surgical handpiece along the surgical axis towards the surgical site during the surgical intervention, and the handpiece stop engaging with the template stop at a predetermined position during said relative movement during the surgical intervention to prevent further advancement of the surgical instrument towards the surgical site, and wherein each handpiece guide has a proximal end and a distal end whereby, during the surgical intervention, the proximal end of the handpiece guide is in closer proximity to the handpiece along the surgical axis than the distal end of the handpiece guide; wherein each template guide rail has a proximal end and a distal end whereby, during the surgical intervention, the proximal end of the template guide is in closer proximity to the handpiece along the surgical axis than the distal end of the guide rail; and wherein, during the surgical intervention, the entire proximal end of the handpiece guide can slide below the proximal end of the template guide rail, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW S FOLGMANN/Examiner, Art Unit 3772   
/HEIDI M EIDE/Primary Examiner, Art Unit 3772